UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7542


WILLIAM T. WATTS, II,

                        Plaintiff - Appellant,

          v.

UNITED STATES; FBI; UNKNOWN FBI AGENTS,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cv-02659-TMC-JDA)


Submitted:   January 15, 2015              Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William T. Watts, II, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William T. Watts, II, seeks to appeal the district

court’s   order      adopting       the    recommendation              of    the    magistrate

judge and dismissing some but not all of his claims in an action

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), and the Freedom of

Information       Act,   5   U.S.C.       §§ 551-52     (2012).              This   court   may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and     certain        interlocutory            and    collateral          orders.

28 U.S.C.     § 1292     (2012);      Fed.       R.    Civ.       P.    54(b);      Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                  The

order Watts seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                                Accordingly, we

dismiss the appeal for lack of jurisdiction.                                We dispense with

oral   argument      because       the     facts      and    legal          contentions     are

adequately    presented       in    the     materials        before          this   court   and

argument would not aid the decisional process.



                                                                                     DISMISSED




                                             2